Name: 2010/717/EU: Council Decision of 8Ã November 2010 on the approval, on behalf of the European Union, of the Amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries
 Type: Decision
 Subject Matter: fisheries;  cooperation policy;  natural environment;  economic policy
 Date Published: 2010-12-07

 7.12.2010 EN Official Journal of the European Union L 321/1 COUNCIL DECISION of 8 November 2010 on the approval, on behalf of the European Union, of the Amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (2010/717/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (hereinafter referred to as the Convention), was signed in Ottawa on 24 October 1978 and entered into force on 1 January 1979, thereby establishing the Northwest Atlantic Fisheries Organisation (NAFO). (2) The Community acceded to the Convention pursuant to Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (1). (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The General Council of NAFO adopted the Amendment to the Convention at its Annual Meetings in 2007 and 2008 (hereinafter referred to as the Amendment). The Amendment revises many aspects of the Convention with the primary purpose of bringing it more into line with other more recent regional conventions and international instruments within the field of fisheries and incorporating modern concepts of fisheries management. (5) The Amendment contributes to the fulfillment by the Union of its international obligations in relation to sustainable fisheries as well as to furthering the objectives of the Treaty. (6) The Amendment should be approved, HAS ADOPTED THIS DECISION: Article 1 The Amendment to the Convention on Future Multilateral Cooperation in Northwest Atlantic Fisheries (hereinafter referred to as the Amendment) is hereby approved on behalf of the Union (2). The text of the Amendment is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to give the notification provided for in Article XXI(3) of the Convention in order to bind the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2010. For the Council The President M. WATHELET (1) OJ L 378, 30.12.1978, p. 1. (2) The date of entry into force of the Amendment shall be published in the Official Journal of the European Union by the General Secretariat of the Council. AMENDMENT TO THE CONVENTION ON FUTURE MULTILATERAL COOPERATION IN THE NORTHWEST ATLANTIC FISHERIES The Contracting Parties to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (hereinafter Convention) have agreed as follows: Article 1 The title of the Convention shall be amended to read as follows: CONVENTION ON COOPERATION IN THE NORTHWEST ATLANTIC FISHERIES Article 2 The Preamble of the Convention shall be deleted and replaced by the following new Preamble: The CONTRACTING PARTIES, NOTING that the coastal States of the Northwest Atlantic have established exclusive economic zones consistent with the United Nations Convention on the Law of the Sea of 10 December 1982 and customary international law, within which they exercise sovereign rights for the purpose of exploring and exploiting, conserving and managing living resources; RECALLING the relevant provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, the Agreement for the Implementation of the Provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks of 4 August 1995, and the FAO Agreement to Promote Compliance with International Conservation and Management Measures by Fishing Vessels on the High Seas of 24 November 1993; TAKING INTO ACCOUNT the Code of Conduct for Responsible Fisheries adopted by the 28th Session of the Conference of the Food and Agriculture Organisation of the United Nations on 31 October 1995 and related instruments adopted by the Food and Agriculture Organisation of the United Nations; RECOGNISING the economic and social benefits deriving from the sustainable use of fishery resources; DESIRING to promote the long term conservation and sustainable use of the fishery resources of the Northwest Atlantic; CONSCIOUS of the need for international cooperation and consultation with respect to those fishery resources; MINDFUL that effective conservation and management of these fishery resources should be based on the best available scientific advice and the precautionary approach; COMMITTED to apply an ecosystem approach to fisheries management in the Northwest Atlantic that includes safeguarding the marine environment, conserving its marine biodiversity, minimising the risk of long term or irreversible adverse effects of fishing activities, and taking account of the relationship between all components of the ecosystem; FURTHER COMMITTED to conduct responsible fishing activities and to prevent, deter and eliminate IUU fishing; HAVE AGREED AS FOLLOWS: Article 3 Articles I to XXI shall be deleted and replaced by the following new Articles: Article I Use of terms For the purpose of this Convention: (a) 1982 Convention  means the United Nations Convention on the Law of the Sea of 10 December 1982; (b) 1995 Agreement  means the Agreement for the Implementation of the Provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks of 4 August 1995; (c) coastal State  means a Contracting Party having an exclusive economic zone within the Convention Area; (d) Contracting Party  means: (i) any State or regional economic integration organisation which has consented to be bound by this Convention, and for which the Convention is in force; and (ii) this Convention applies mutatis mutandis to any entity referred to in Article 305, paragraph 1(c), (d) and (e) of the 1982 Convention, which is situated in the North Atlantic, and which becomes a Party to this Convention, and to that extent Contracting Party  refers to such entities. (e) Convention Area , means the area to which this Convention applies, as described in Article IV paragraph 1; (f) fishery resources  means all fish, molluscs and crustaceans within the Convention Area excluding: (i) sedentary species over which coastal States may exercise sovereign rights consistent with Article 77 of the 1982 Convention; and (ii) in so far as they are managed under other international treaties, anadromous and catadromous stocks and highly migratory species listed in Annex I of the 1982 Convention; (g) fishing activities  means harvesting or processing fishery resources, or transhipping of fishery resources or products derived from fishery resources, or any other activity in preparation for, in support of, or related to the harvesting of fishery resources, including: (i) the actual or attempted searching for, catching or taking of fishery resources; (ii) any activity that can reasonably be expected to result in locating, catching, taking, or harvesting of fishery resources for any purpose; and (iii) any operation at sea in support of, or in preparation for, any activity described in this definition; but does not include any operation related to emergencies involving the health and safety of crew members or the safety of a vessel; (h) fishing vessel  means any vessel that is or has been engaged in fishing activities, and includes fish processing vessels and vessels engaged in transhipment or any other activity in preparation for or related to fishing activities, or in experimental or exploratory fishing activities; (i) flag State  means: (i) a State or entity whose vessels are entitled to fly its flag; or (ii) a regional economic integration organisation in which vessels are entitled to fly the flag of a member State of that regional economic integration organisation; (j) IUU fishing  refers to the activities described in the International Plan of Action to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing adopted by the Food and Agriculture Organisation of the United Nations on 2 March 2001; (k) living resources  means all living components of marine ecosystems; (l) marine biological diversity  means the variability among living marine organisms and the ecological complexes of which they are part; this includes diversity within species, between species and of ecosystems; (m) nationals  includes both natural and legal persons; (n) port State  means any State receiving fishing vessels in its ports, offshore terminals or other installations for, inter alia, landing, transhipping, refuelling or re-supplying; (o) regional economic integration organisation  means a regional economic integration organisation to which its member States have transferred competence over matters covered by this Convention, including the authority to make decisions binding on its Member States in respect of those matters; and (p) Regulatory Area  means that part of the Convention Area beyond areas under national jurisdiction. Article II Objective The objective of this Convention is to ensure the long term conservation and sustainable use of the fishery resources in the Convention Area and, in so doing, to safeguard the marine ecosystems in which these resources are found. Article III General principles In giving effect to the objective of this Convention, Contracting Parties individually or collectively, as appropriate, shall: (a) promote the optimum utilisation and long-term sustainability of fishery resources; (b) adopt measures based on the best scientific advice available to ensure that fishery resources are maintained at or restored to levels capable of producing maximum sustainable yield; (c) apply the precautionary approach in accordance with Article 6 of the 1995 Agreement; (d) take due account of the impact of fishing activities on other species and marine ecosystems and in doing so, adopt measures to minimise harmful impact on living resources and marine ecosystems; (e) take due account of the need to preserve marine biological diversity; (f) prevent or eliminate overfishing and excess fishing capacity, and ensure that levels of fishing effort do not exceed those commensurate with the sustainable use of the fishery resources; (g) ensure that complete and accurate data concerning fishing activities within the Convention Area are collected and shared among them in a timely manner; (h) ensure effective compliance with management measures and that sanctions for any infringements are adequate in severity; and (i) take due account of the need to minimise pollution and waste originating from fishing vessels as well as minimise discards, catch by lost or abandoned gear, catch of species not subject to a directed fishery and impacts on associated or dependent species, in particular endangered species. Article IV Area of application 1. This Convention applies to the waters of the Northwest Atlantic Ocean north of 35 ° 00 ² N and west of a line extending due north from 35 ° 00 ² N and 42 ° 00 ² W to 59 ° 00 ² N, thence due west to 44 ° 00 ² W, and thence due north to the coast of Greenland, and the waters of the Gulf of St. Lawrence, Davis Strait and BafÃ¯ ¬ n Bay south of 78 ° 10 ² N. 2. The Convention Area shall be divided into scientific and statistical sub-areas, divisions and subdivisions, the boundaries of which shall be as defined in Annex I to this Convention. Article V The Organisation 1. Contracting Parties hereby agree to establish, maintain and strengthen the Northwest Atlantic Fisheries Organisation, hereinafter the Organisation  that shall carry out the functions set out in this Convention in order to achieve the objective of this Convention. 2. The Organisation shall consist of: (a) a Commission; (b) a Scientific Council; and (c) a Secretariat. 3. The Organisation shall have legal personality and shall enjoy in its relations with other international organisations and in the territories of the Contracting Parties such legal capacity as may be necessary to perform its functions and achieve its objective. The privileges and immunities which the Organisation and its officers shall enjoy in the territory of a Contracting Party shall be subject to agreement between the Organisation and the Contracting Party including, in particular, a headquarters agreement between the Organisation and the host Contracting Party. 4. The Chairperson of the Commission shall serve as the President and principal representative of the Organisation. 5. The President shall convene the annual meeting of the Organisation at such time and place as the Commission may determine. 6. The headquarters of the Organisation shall be in the Halifax Regional Municipality, Nova Scotia, Canada, or at such other place as may be decided by the Commission. Article VI The Commission 1. Each Contracting Party shall be a member of the Commission and shall appoint one representative to the Commission who may be accompanied by alternative representatives, experts and advisers. 2. The Commission shall elect a Chairperson and a Vice-Chairperson for a term of 2 years. Each shall be eligible for re-election but shall not serve for more than 4 years in succession in the same capacity. The Chairperson and Vice-Chairperson shall not be representatives of the same Contracting Party. 3. Any Contracting Party may request a special meeting of the Commission. The Chairperson of the Commission shall thereupon convene such meeting at such time and place as the Chairperson may determine. 4. Unless otherwise provided, measures adopted by the Commission shall apply to the Regulatory Area. 5. The Commission shall: (a) adopt and may amend the rules for the conduct of its meetings and for the exercise of its functions, including rules of procedure, financial regulations and other regulations; (b) establish such subsidiary bodies as it considers desirable for the exercise of its functions and direct their activities; (c) supervise the organisational, administrative, financial and other internal affairs of the Organisation, including relations among its constituent bodies; (d) appoint an Executive Secretary on such terms and conditions as it may determine; (e) direct the external relations of the Organisation; (f) approve the budget of the Organisation; (g) adopt rules to provide for the participation of representatives of intergovernmental organisations, non-Contracting Parties and non-governmental organisations as observers at its meetings, as appropriate. Such rules shall not be unduly restrictive and shall provide for timely access to reports and records of the Commission; (h) exercise such other functions and carry out such other activities consistent with this Convention as it may decide; (i) guide the Scientific Council in identifying tasks and priorities for its work; and (j) develop appropriate procedures in accordance with international law to assess the performance by Contracting Parties of their obligations pursuant to Articles X and XI. 6. The Commission shall, in collaboration with the Scientific Council: (a) regularly review the status of fish stocks and identify actions required for their conservation and management; (b) collect, analyse and disseminate relevant information; (c) assess the impact of fishing activities and other human activities on living resources and their ecosystems; (d) develop guidelines for the conduct of fishing activities for scientific purposes; and (e) develop guidelines for the collection, submission, verification, access to and use of data. 7. The Commission may refer to the Scientific Council any question pertaining to the scientific basis for the decisions it may need to take concerning fishery resources, the impact of fishing activities on living resources, and the safeguarding of the ecosystem in which these resources are found. 8. In applying the principles set out in Article III, the Commission shall, in relation to the Regulatory Area adopt: (a) conservation and management measures to achieve the objective of this Convention; (b) conservation and management measures to minimise the impact of fishing activities on living resources and their ecosystems; (c) total allowable catches and/or levels of fishing effort and determine the nature and extent of participation in fishing; (d) measures for the conduct of fishing for scientific purposes as referred to in subparagraph 6(d); (e) measures for the collection, submission, verification, access to and use of data as referred to in subparagraph 6(e); and (f) measures to ensure adequate flag State performance. 9. The Commission shall adopt measures for appropriate cooperative mechanisms for effective monitoring, control, surveillance and enforcement of the conservation and management measures adopted by the Commission including: (a) reciprocal rights of boarding and inspection by Contracting Parties within the Regulatory Area and flag State prosecution and sanctions on the basis of evidence resulting from such boardings and inspections; (b) minimum standards for inspection of fishing vessels by Contracting Parties in ports where fishery resources or products derived from fishery resources originating in the Regulatory Area are landed; (c) follow-up actions as provided for in Articles X, XI or XII on the basis of evidence resulting from such inspections; and (d) without prejudice to any measures a Contracting Party may itself take in this regard, measures for the prevention, deterrence and elimination of IUU fishing. 10. The Commission may adopt measures on matters set out in paragraphs 8 and 9 concerning an area under national jurisdiction of a Contracting Party, provided that the coastal State in question so requests and the measure receives its affirmative vote. 11. (a) In exercising its functions pursuant to paragraph 8, the Commission shall seek to ensure consistency between: (i) any measure that applies to a stock or group of stocks found both within the Regulatory Area and within an area under national jurisdiction of a coastal State, or any measure that would have an effect through species interrelationships on a stock or group of stocks found in whole or in part within an area under national jurisdiction of a coastal State; and (ii) any actions taken by a coastal State for the management and conservation of that stock or group of stocks with respect to fishing activities conducted within the area under its national jurisdiction. (b) The Commission and the appropriate coastal State shall accordingly promote the coordination of their respective measures and actions. Each coastal State shall keep the Commission informed of its actions for the purpose of this Article. 12. Measures adopted by the Commission for the allocation of fishing opportunities in the Regulatory Area shall take into account the interests of Contracting Parties whose vessels have traditionally fished within that area and the interests of the relevant coastal States. In the allocation of fishing opportunities from the Grand Bank and Flemish Cap, the Commission shall give special consideration to the Contracting Party whose coastal communities are primarily dependent on fishing activities for stocks related to these fishing banks and which has undertaken extensive efforts to ensure the conservation of such stocks through international action, in particular, by providing surveillance and inspection of international fishing activities on these banks under an international scheme of joint enforcement. 13. The Commission may develop procedures that allow for actions, including non-discriminatory trade-related measures, to be taken by Contracting Parties against any flag State or fishing entity whose fishing vessels engage in fishing activities that undermine the effectiveness of the conservation and management measures adopted by the Commission. Implementation by a Contracting Party of trade-related measures shall be consistent with its international obligations. Article VII The Scientific Council 1. Each Contracting Party shall be a member of the Scientific Council and may appoint representatives who may be accompanied at any of its meetings by alternates, experts and advisers. 2. The Scientific Council shall elect a Chairperson and a Vice-Chairperson for a term of 2 years. Each shall be eligible for re-election but shall not serve for more than 4 years in succession in the same capacity. 3. Any special meeting of the Scientific Council may be called by the Chairperson at his or her own initiative, upon the request of a coastal State, or upon the request of a Contracting Party with the concurrence of another Contracting Party at such time and place as the Chairperson may determine. 4. The Scientific Council shall adopt, and amend as occasion may require, rules for the conduct of its meetings and for the exercise of its functions, including rules of procedure. 5. The Scientific Council may establish such subsidiary bodies as it may consider necessary for the exercise of its functions. 6. Election of officers, adoption or amendment of rules or other matters pertaining to the organisation of work shall be by a majority of the votes of all Contracting Parties present and casting affirmative or negative votes. Each Contracting Party shall have one vote. No vote shall be taken in the absence of a quorum of at least two-thirds of the Contracting Parties. 7. The Scientific Council shall adopt rules to provide for the participation of representatives of intergovernmental organisations, non Contracting Parties and non-governmental organisations as observers to its meetings, as appropriate. Such rules shall not be unduly restrictive and shall provide for timely access to reports and records of the Scientific Council. 8. The Scientific Council shall consistent with the objective and principles of the Convention: (a) provide a forum for consultation and cooperation among the Contracting Parties to study and exchange scientific information and views on fishing activities and the ecosystems in which they occur, and to study and appraise the current and future status of fishery resources including environmental and ecological factors affecting them; (b) promote cooperation in scientific research among Contracting Parties to fill gaps in scientific knowledge; (c) compile and maintain statistics and records; (d) publish or disseminate reports, information and materials pertaining to the fishing activities in the Convention Area and their ecosystems; and (e) provide scientific advice to the Commission as required by the Commission. 9. The Scientific Council may: (a) on its own initiative provide such advice as may assist the Commission in the exercise of its functions; (b) cooperate with any public or private organisation sharing similar objectives; and (c) request Contracting Parties to provide such statistical or scientific information as it may require for the exercise of its functions. 10. The Scientific Council shall provide scientific advice in response to any question referred to it by: (a) the Commission pertaining to the scientific basis for the conservation and management of fishery resources and their ecosystems within the Regulatory Area, taking into account the terms of reference specified by the Commission in respect of that question; or (b) a coastal State pertaining to the scientific basis for the conservation and management of fishery resources and their ecosystems within areas under the jurisdiction of that coastal State in the Convention Area. 11. The coastal State shall, in consultation with the Scientific Council, specify terms of reference for the consideration of any question it may refer to the Scientific Council. Such terms of reference shall include, inter alia: (a) description of the fishing activities and area to be considered; (b) where scientific estimates or predictions are sought, description of any relevant factors or assumptions to be taken into account; and (c) where applicable, description of any objectives the coastal State is seeking to attain and an indication of whether specific advice or a range of options should be provided. 12. As a general rule, the Scientific Council shall provide its advice by consensus. Where consensus cannot be achieved, the Scientific Council shall set out in its report all views of its members. 13. All reports provided by the Scientific Council shall be published by the Secretariat. Article VIII The Secretariat 1. The Secretariat shall provide services to the Commission, the Scientific Council and their subsidiary bodies to facilitate the exercise of their functions. 2. The chief administrative officer of the Secretariat shall be the Executive Secretary. 3. The employees of the Secretariat shall be appointed by the Executive Secretary in accordance with such rules and procedures as the Commission may adopt in consultation with the Scientific Council, as appropriate. 4. Subject to the general supervision of the Commission, the Executive Secretary shall have full authority over managing employees and employee-related issues of the Secretariat and shall perform such other duties and functions as the Commission may prescribe. Article IX Budget 1. Each Contracting Party shall pay the expenses of its own delegation to any meetings held pursuant to this Convention. 2. The Commission shall establish the amount of the annual contributions due from each Contracting Party pursuant to the annual budget on the following basis: (a) 10 % of the budget shall be divided among the coastal States in proportion to their nominal catches in the Convention Area in the year ending 2 years before the beginning of the budget year; (b) 30 % of the budget shall be divided equally among all the Contracting Parties; (c) 60 % of the budget shall be divided among all Contracting Parties in proportion to their nominal catches in the Convention Area in the year ending 2 years before the beginning of the budget year; and (d) the annual contribution of any Contracting Party which has a population of less than 300 000 inhabitants shall be limited to a maximum of 12 % of the total budget. When this contribution is so limited, the remaining part of the budget shall be divided among the other Contracting Parties in accordance with subparagraphs (a), (b) and (c). The nominal catches referred to above shall be the reported catches of the fishery resources specified in the financial regulations adopted by the Commission pursuant to subparagraph 5(a) of Article VI. 3. The Executive Secretary shall notify each Contracting Party of the amount of its contribution due as calculated pursuant to paragraph 2, and as soon as possible thereafter, each Contracting Party shall pay its contribution to the Organisation. 4. Contributions shall be payable in the currency of the country in which the headquarters of the Organisation is located. 5. No later than 60 days before the annual meeting, the Executive Secretary shall submit the draft annual budget to each Contracting Party together with the schedule of contributions. 6. A Contracting Party acceding to this Convention shall contribute in respect of the year it accedes an amount proportional to the number of complete months remaining in the year calculated from the day of its accession. 7. Unless the Commission decides otherwise, a Contracting Party that has not fully paid its contributions for two consecutive years shall have its right of casting votes and presenting objections suspended until such time as it has discharged its financial obligations to the Organisation. 8. The financial affairs of the Organisation shall be audited annually by external auditors to be selected by the Commission. Article X Contracting Party duties 1. Each Contracting Party shall: (a) implement this Convention and any conservation and management measures or other obligations binding on it and regularly submit to the Commission a description of the steps it has taken to implement and comply with such measures or obligations including outcomes of proceedings referred to in Article XI, subparagraph 2(e); (b) cooperate in furthering the objective of this Convention; (c) take all necessary actions to ensure the effectiveness of and to enforce the conservation and management measures adopted by the Commission; (d) collect and exchange scientific, technical, and statistical data and knowledge pertaining to living resources and their ecosystems in the Convention Area including complete and detailed information on commercial catches and fishing effort and take appropriate actions to verify the accuracy of such data; (e) perform biological sampling on commercial catches; (f) make such information as may be required by the Commission or Scientific Council available in a timely manner; (g) without prejudice to the jurisdiction of the flag State, to the greatest extent possible, take actions or cooperate with other Contracting Parties, to ensure that its nationals and fishing vessels owned or operated by its nationals conducting fishing activities comply with the provisions of this Convention and with the conservation and management measures adopted by the Commission; and (h) without prejudice to the jurisdiction of the flag State, to the greatest extent possible, when provided with the relevant information, investigate immediately and fully and report promptly on actions it has taken in response to any alleged serious infringement by its nationals, or foreign flagged fishing vessels owned or operated by its nationals, of this Convention or any conservation and management measure adopted by the Commission. 2. Each coastal State Contracting Party shall regularly submit to the Commission a description of the actions, including enforcement actions, it has taken for the conservation and management of straddling stocks found in waters under its jurisdiction within the Convention Area. Article XI Flag State duties 1. Each Contracting Party shall ensure that fishing vessels entitled to fly its flag: (a) comply with the provisions of this Convention and with the conservation and management measures adopted by the Commission and that such vessels do not engage in any activity that undermines the effectiveness of such measures; (b) do not conduct unauthorised fishing activities within areas under national jurisdiction in the Convention Area; and (c) do not engage in fishing activities in the Regulatory Area unless they have been authorised to do so by that Contracting Party. 2. Each Contracting Party shall: (a) refrain from authorising fishing vessels entitled to fly its flag to engage in fishing activities in the Regulatory Area unless it is able to exercise effectively its responsibilities in respect of such vessels pursuant to this Convention and consistent with international law; (b) maintain a record of fishing vessels entitled to fly its flag it has authorised to fish for fishery resources in the Regulatory Area and ensure that such information as may be specified by the Commission is recorded therein; (c) exchange the information contained in the record referred to in subparagraph (b) in accordance with such procedures as may be specified by the Commission; (d) in accordance with procedures adopted by the Commission, investigate immediately and fully and report promptly on actions it has taken in response to an alleged infringement by a vessel entitled to fly its flag of measures adopted by the Commission; and (e) in respect of an alleged infringement referred to in subparagraph (d) ensure that appropriate enforcement actions are taken without delay and that administrative or judicial proceedings are initiated in accordance with its laws. 3. Enforcement actions taken or sanctions applied pursuant to subparagraph 2 (e) shall be adequate in severity to be effective in securing compliance, discouraging further infringements and depriving offenders of the benefits accruing from their illegal activities. Article XII Port State duties 1. Actions taken by a port State Contracting Party pursuant to this Convention shall take full account of its rights and duties under international law to promote the effectiveness of conservation and management measures adopted by the Commission. 2. Each port State Contracting Party shall implement the measures concerning inspections in port adopted by the Commission. 3. Nothing in this Article shall affect the sovereignty of a Contracting Party over ports in its territory. Article XIII Decision-making of the Commission 1. As a general rule, decision-making within the Commission shall be by consensus. For the purposes of this Article, consensus  means the absence of any formal objection made at the time the decision was taken. 2. If the Chairperson considers that all efforts to reach consensus have been exhausted, decisions of the Commission shall, except where otherwise provided, be taken by two-thirds majority of the votes of all Contracting Parties present and casting affirmative or negative votes, provided that no vote shall be taken unless there is a quorum of at least two-thirds of the Contracting Parties. Each Contracting Party shall have one vote. Article XIV Implementation of Commission Decisions 1. Each measure adopted by the Commission pursuant to Article VI, paragraphs 8 and 9 shall become binding on each Contracting Party in the following manner: (a) the Executive Secretary shall within five working days of adoption transmit the measure to each Contracting Party specifying the date of transmittal for the purposes of paragraph 2; and (b) subject to paragraph 2, unless otherwise specified in the measure, it shall become binding on each Contracting Party 60 days following the date of transmittal. 2. Where any Contracting Party presents an objection to a measure by delivering it to the Executive Secretary within 60 days of the date of transmittal specified pursuant to subparagraph 1(a), any other Contracting Party may similarly present an objection prior to the expiration of an additional twenty day period, or within 15 days after the date of transmittal specified in the notification to the Contracting Parties of any objection presented within that additional twenty day period, whichever shall be later. The measure shall then become binding on each Contracting Party, except any that has presented an objection. If, however, at the end of such extended period or periods, objections have been presented and maintained by a majority of Contracting Parties, the measure shall not become binding, unless any or all of the Contracting Parties nevertheless agree as among themselves to be bound by it on an agreed date. 3. Any Contracting Party that has presented an objection may withdraw it at any time and the measure shall then become binding on it. 4. (a) Any time after the expiration of 1 year from the date on which a measure enters into force, any Contracting Party may notify the Executive Secretary of its intention not to be bound by the measure and, if that notification is not withdrawn, the measure shall cease to be binding on it at the end of 1 year from the date of receipt of such notification by the Executive Secretary. (b) Any time after a measure has ceased to be binding on a Contracting Party pursuant to subparagraph (a), the measure shall cease to be binding on any other Contracting Party on the date the Executive Secretary receives notification of its intention not to be bound. 5. Any Contracting Party that has presented an objection to a measure pursuant to paragraph 2 or given notification of its intention not to be bound by a measure pursuant to paragraph 4 shall at the same time provide an explanation for its reasons for taking this action. This explanation shall specify whether it considers that the measure is inconsistent with the provisions of this Convention, or that the measure unjustifiably discriminates in form or fact against it. The explanation shall also include a declaration of the actions it intends to take following the objection or -notification, including a description of the alternative measures it intends to take or has taken for conservation and management of the relevant fishery resources consistent with the objective of this Convention. 6. The Executive Secretary shall immediately notify each Contracting Party of: (a) the receipt or withdrawal of any objection pursuant to paragraph 2 or 3; (b) the date on which any measure becomes binding pursuant to paragraph 1; (c) the receipt of any notification pursuant to paragraph 4; and (d) each explanation and description of alternative measures received pursuant to paragraph 5. 7. Any Contracting Party that invokes the procedure set out in paragraphs 2, 4 or 5, may at the same time submit the matter to ad hoc panel proceedings. Annex II shall apply mutatis mutandis. 8. Where a Contracting Party does not submit the matter to ad hoc panel proceedings pursuant to paragraph 7, the Commission shall decide by simple majority mail vote, whether to submit that Contracting Partys explanation made pursuant to paragraph 5 to such proceedings. Where the Commission decides to submit the matter to such proceedings, Annex II shall apply mutatis mutandis. 9. Where, pursuant to paragraph 8, the Commission decides not to submit the matter to ad hoc panel proceedings, any Contracting Party may request a meeting of the Commission to review the measure adopted by the Commission and the explanation made pursuant to paragraph 5. 10. An ad hoc panel constituted pursuant to paragraph 7 or 8 shall review the explanation made pursuant to paragraph 5 and the measure to which it relates and make recommendations to the Commission on: (a) whether the explanation provided by the Contracting Party pursuant to paragraph 5 is well founded, and if so, whether the measure should accordingly be modified or rescinded, or where it finds that the explanation is not well founded, whether the measure should be maintained; and (b) whether the alternative measures set out in the explanation made by the Contracting Party pursuant to paragraph 5 are consistent with the objective of this Convention and preserve the respective rights of all Contracting Parties. 11. No later than 30 days following the termination of the ad hoc panel proceedings pursuant to this Article, the Commission shall meet to consider the recommendations of the ad hoc panel. 12. Where the procedures set out in paragraphs 7 to 11 have been concluded, any Contracting Party may invoke the dispute settlement procedures set out in Article XV. Article XV Settlement of disputes 1. Contracting Parties shall cooperate in order to prevent disputes. 2. Where a dispute arises between two or more Contracting Parties concerning the interpretation or application of this Convention, including the explanation referred to in Article XIV, paragraph 5, any actions taken by a Contracting Party following an objection presented pursuant to Article XIV, paragraph 2, or any notification made pursuant of Article XIV, paragraph 4, those Contracting Parties, hereinafter referred to as Contracting Parties to the dispute , shall seek to resolve their dispute by negotiation, inquiry, mediation, conciliation, arbitration, judicial settlement, ad hoc panel proceedings or other peaceful means of their choice. 3. Where a dispute concerns the interpretation or application of a measure adopted by the Commission pursuant to Article VI, paragraph 8 and 9, or matters related thereto, including the explanation referred to in Article XIV, paragraph 5, any actions taken by a Contracting Party to the dispute following an objection presented pursuant to Article XIV, paragraph 2, or notification made pursuant to Article XIV, paragraph 4, the Contracting Parties to the dispute may submit the dispute to non binding ad hoc panel proceedings pursuant to Annex II. 4. Where a dispute has been submitted to ad hoc panel proceedings, the ad hoc panel shall at the earliest opportunity confer with the Contracting Parties to the dispute with a view to resolving the dispute expeditiously. The ad hoc panel shall present a report to the Contracting Parties to the dispute and through the Executive Secretary to the other Contracting Parties. The report shall include any recommendations that the ad hoc panel considers appropriate to resolve the dispute. 5. Where the Contracting Parties to the dispute accept the recommendations of the ad hoc panel, they shall within fourteen days of receipt of the report of the ad hoc panel notify all other Contracting Parties, through the Executive Secretary, of the actions they intend to take with a view to implementing the recommendations. Thereupon, the recommendations of the ad hoc panel may be referred for consideration by the Commission in accordance with its appropriate procedures. 6. Where no settlement has been reached following the recommendations of the ad hoc panel, any of the Contracting Parties to the dispute may submit the dispute to compulsory proceedings entailing binding decisions pursuant to Section 2 of Part XV of the 1982 Convention or Part VIII of the 1995 Agreement. 7. Where the Contracting Parties to a dispute have agreed to submit the dispute to ad hoc panel proceedings, they may at the same time agree to apply provisionally the relevant measure adopted by the Commission until the report of the ad hoc panel is presented unless they have settled the dispute by other means. 8. Where the Contracting Parties to a dispute are unable to agree on any peaceful means referred to in paragraph 2 to resolve their dispute or are unable to otherwise reach a settlement, the dispute shall at the request of one of them, be submitted to compulsory proceedings entailing a binding decision pursuant to Part XV, Section 2, of the 1982 Convention or Part VIII of the 1995 Agreement. 9. Where recourse is made to compulsory proceedings entailing binding decisions, the Contracting Parties to the dispute shall, unless they agree otherwise, provisionally apply any recommendation made by the ad hoc panel pursuant to paragraph 4 or, where applicable, pursuant to Article XIV, paragraph 10. They shall continue to apply such provisional measures or any arrangements of equivalent effect agreed between them until a court or tribunal having jurisdiction over the dispute prescribes provisional measures or renders a decision, or, until the expiration of the measure in question. 10. The notification provisions of paragraph 5 shall apply mutatis mutandis with respect to provisional measures applied pursuant to paragraph 7 or prescribed pursuant to paragraph 9 or to any decision of a court or tribunal to which the dispute has been submitted. 11. A court, tribunal or ad hoc panel to which a dispute has been submitted pursuant to this Article shall apply the relevant provisions of this Convention, the 1982 Convention, the 1995 Agreement, generally accepted standards for the conservation and management of living resources and other rules of international law not incompatible with this Convention with a view to attaining the objective of this Convention. 12. Nothing in this Convention shall be argued or construed to prevent a Contracting Party to a dispute, as State Party to the 1982 Convention, from submitting the dispute to compulsory procedures entailing binding decisions against another State Party pursuant to Section 2 of Part XV of the 1982 Convention, or as State Party to the 1995 Agreement from submitting the dispute to compulsory procedures entailing binding decisions against another State Party pursuant to Article 30 of the 1995 Agreement. Article XVI Cooperation with non-Contracting Parties 1. Where a vessel entitled to fly the flag of a non-Contracting Party engages in fishing activities in the Regulatory Area, the Commission shall request the flag State to cooperate fully with the Organisation either by becoming a Contracting Party or by agreeing to apply the conservation and management measures adopted by the Commission. 2. Contracting Parties shall: (a) exchange information on fishing activities in the Regulatory Area by vessels entitled to fly the flag of any non-Contracting Party and on any action they have taken in response to such fishing activities; (b) take measures consistent with this Convention and international law to deter fishing activities of vessels entitled to fly the flag of any non-Contracting Party that undermine the effectiveness of the conservation and management measures adopted by the Commission; (c) advise any non-Contracting Party to this Convention of any fishing activity by its nationals or vessels entitled to fly its flag that undermine the effectiveness of the conservation and management measures adopted by the Commission; and (d) seek cooperation with any non-Contracting Party that has been identified as importing, exporting or re-exporting fishery products derived from fishing activities in the Convention Area. Article XVII Cooperation with other organisations The Organisation shall: (a) cooperate, as appropriate, on matters of mutual interest, with the Food and Agriculture Organisation of the United Nations, with other specialised agencies of the United Nations and with other relevant organisations; (b) seek to develop cooperative working relationships and may enter into agreements for this purpose with intergovernmental organisations that can contribute to its work and have competence for ensuring the long-term conservation and sustainable use of living resources and their ecosystems. It may invite such organisations to send observers to its meetings or those of any of its subsidiary bodies; it may also seek to participate in meetings of such organisations as appropriate; and (c) cooperate with other relevant regional fisheries management organisations taking note of their conservation and management measures. Article XVIII Review The Commission shall periodically initiate reviews and assessments of the adequacy of provisions of this Convention and, if necessary, propose means for strengthening their substance and methods of implementation in order to address any problems in attaining the objective of this Convention. Article XIX Annexes The Annexes shall form an integral part of this Convention and unless expressly provided otherwise, reference to this Convention includes reference to the Annexes. Article XX Good faith and abuse of rights Contracting Parties shall fulfil in good faith the obligations assumed under this Convention and shall exercise the rights recognised in this Convention in a manner which would not constitute an abuse of right. Article XXI Relation to other agreements 1. This Convention shall not alter the rights and obligations of Contracting Parties that arise from other Agreements compatible with this Convention and that do not affect the enjoyment by other Contracting Parties of their rights or the performance of their obligations under this Convention. 2. Nothing in this Convention shall prejudice the rights, jurisdiction and duties of Contracting Parties under the 1982 Convention or the 1995 Agreement. This Convention shall be interpreted and applied in the context of and in a manner consistent with the 1982 Convention and the 1995 Agreement. Article XXII Amendments to the Convention 1. Any Contracting Party may propose amendments to this Convention to be considered and acted upon by the Commission at its annual meeting or at a special meeting. Any such proposal shall be sent to the Executive Secretary at least ninety days prior to the meeting at which it is proposed to be acted upon, and the Executive Secretary shall immediately transmit the proposal to each Contracting Party. 2. Adoption of a proposed amendment shall require a three-fourths majority of the votes of all Contracting Parties. The text of any amendment so adopted shall be transmitted by the Depositary to each Contracting Party. 3. An amendment shall take effect for all Contracting Parties one hundred and 20 days following the date of transmittal specified in the notification by the Depositary of receipt of written notification of approval by three-fourths of all Contracting Parties unless within ninety days of the date of transmittal specified in the notification by the Depositary of such receipt, any other Contracting Party notifies the Depositary that it objects to the amendment, in which case the amendment shall not take effect for any Contracting Party. Any Contracting Party that has objected to an amendment may at any time withdraw that objection. If all objections to an amendment that has been approved by three-fourths of all Contracting Parties are withdrawn, the amendment shall take effect for all Contracting Parties one hundred and 20 days following the date of transmittal specified in the notification by the Depositary, of receipt of the last withdrawal. 4. Any party that becomes a Contracting Party to the Convention after an amendment has been adopted in accordance with paragraph 2 shall be deemed to have approved that amendment. 5. The Depositary shall promptly notify all Contracting Parties of the receipt of notifications of approval of amendments, the receipt of notifications of objection or withdrawal of objections, and the entry into force of amendments. 6. Notwithstanding paragraphs 1 through 5, the Commission may by a two-thirds majority vote of all Contracting Parties: (a) taking into account the advice of the Scientific Council, if it considers it necessary for management purposes, divide the Regulatory Area into scientific and statistical sub-areas, regulatory divisions and subdivisions, as appropriate. The boundaries of any such sub-areas, divisions and subdivisions shall be set out in Annex I; (b) at the request of the Scientific Council, if it considers it necessary for management, scientific or statistical purposes, modify the boundaries of the scientific and statistical sub-areas, divisions and subdivisions set out in Annex I, provided that each coastal State affected concurs in such action. Article 4 Article XXII shall be renumbered as Article XXIII. Article 5 Article XXIII shall be deleted. Article 6 Articles XXIV and XXV shall be deleted and replaced by the following new Articles: Article XXIV Denunciation 1. A Contracting Party may denounce this Convention by written notification to the Depositary on or before 30 June of any year. The denunciation shall take effect on 31 December of that same year. The Depositary shall without delay notify all other Contracting Parties. 2. Any other Contracting Party may thereupon by written notification to the Depositary no later than 30 days following notification pursuant to paragraph 1 also denounce the Convention with effect on 31 December of that year. The Depositary shall without delay notify all other Contracting Parties. Article XXV Registration 1. The original of the present Convention shall be deposited with the Government of Canada, which shall communicate certified copies thereof to all the Signatories and to all the Contracting Parties. 2. The Depositary shall register the present Convention and any amendment thereof with the Secretariat of the United Nations. Article 7 Annexes I and II shall be deleted. Article 8 Annex III shall be deleted and replaced by the following two Annexes: Annex I to the Convention Scientific and statistical sub-areas, divisions and subdivisions The scientific and statistical sub-areas, divisions and subdivisions provided for by Article IV of this Convention shall be as follows: 1.(a) Sub-area 0 That portion of the Convention Area bounded on the south by a line extending due east from a point at 61 ° 00 ² N 65 ° 00 ² W to a point at 61 ° 00 ² N 59 ° 00 ² W; thence in a south-easterly direction along a rhumb line to a point at 60 ° 12 ² N 57 ° 13 ² W; thence bounded on the east by a series of geodetic lines joining the following points: Point No Latitude Longitude 1 60 ° 12,0 ² 57 ° 13,0 ² 2 61 ° 00,0 ² 57 ° 13,1 ² 3 62 ° 00,5 ² 57 ° 21,1 ² 4 62 ° 02,3 ² 57 ° 21,8 ² 5 62 ° 03,5 ² 57 ° 22,2 ² 6 62 ° 11,5 ² 57 ° 25,4 ² 7 62 ° 47,2 ² 57 ° 41,0 ² 8 63 ° 22,8 ² 57 ° 57,4 ² 9 63 ° 28,6 ² 57 ° 59,7 ² 10 63 ° 35,0 ² 58 ° 02,0 ² 11 63 ° 37,2 ² 58 ° 01,2 ² 12 63 ° 44,1 ² 57 ° 58,8 ² 13 63 ° 50,1 ² 57 ° 57,2 ² 14 63 ° 52,6 ² 57 ° 56,6 ² 15 63 ° 57,4 ² 57 ° 53,5 ² 16 64 ° 04,3 ² 57 ° 49,1 ² 17 64 ° 12,2 ² 57 ° 48,2 ² 18 65 ° 06,0 ² 57 ° 44,1 ² 19 65 ° 08,9 ² 57 ° 43,9 ² 20 65 ° 11,6 ² 57 ° 44,4 ² 21 65 ° 14,5 ² 57 ° 45,1 ² 22 65 ° 18,1 ² 57 ° 45,8 ² 23 65 ° 23,3 ² 57 ° 44,9 ² 24 65 ° 34,8 ² 57 ° 42,3 ² 25 65 ° 37,7 ² 57 ° 41,9 ² 26 65 ° 50,9 ² 57 ° 40,7 ² 27 65 ° 51,7 ² 57 ° 40,6 ² 28 65 ° 57,6 ² 57 ° 40,1 ² 29 66 ° 03,5 ² 57 ° 39,6 ² 30 66 ° 12,9 ² 57 ° 38,2 ² 31 66 ° 18,8 ² 57 ° 37,8 ² 32 66 ° 24,6 ² 57 ° 37,8 ² 33 66 ° 30,3 ² 57 ° 38,3 ² 34 66 ° 36,1 ² 57 ° 39,2 ² 35 66 ° 37,9 ² 57 ° 39,6 ² 36 66 ° 41,8 ² 57 ° 40,6 ² 37 66 ° 49,5 ² 57 ° 43,0 ² 38 67 ° 21,6 ² 57 ° 52,7 ² 39 67 ° 27,3 ² 57 ° 54,9 ² 40 67 ° 28,3 ² 57 ° 55,3 ² 41 67 ° 29,1 ² 57 ° 56,1 ² 42 67 ° 30,7 ² 57 ° 57,8 ² 43 67 ° 35,3 ² 58 ° 02,2 ² 44 67 ° 39,7 ² 58 ° 06,2 ² 45 67 ° 44,2 ² 58 ° 09,9 ² 46 67 ° 56,9 ² 58 ° 19,8 ² 47 68 ° 01,8 ² 58 ° 23,3 ² 48 68 ° 04,3 ² 58 ° 25,0 ² 49 68 ° 06,8 ² 58 ° 26,7 ² 50 68 ° 07,5 ² 58 ° 27,2 ² 51 68 ° 16,1 ² 58 ° 34,1 ² 52 68 ° 21,7 ² 58 ° 39,0 ² 53 68 ° 25,3 ² 58 ° 42,4 ² 54 68 ° 32,9 ² 59 ° 01,8 ² 55 68 ° 34,0 ² 59 ° 04,6 ² 56 68 ° 37,9 ² 59 ° 14,3 ² 57 68 ° 38,0 ² 59 ° 14,6 ² 58 68 ° 56,8 ² 60 ° 02,4 ² 59 69 ° 00,8 ² 60 ° 09,0 ² 60 69 ° 06,8 ² 60 ° 18,5 ² 61 69 ° 10,3 ² 60 ° 23,8 ² 62 69 ° 12,8 ² 60 ° 27,5 ² 63 69 ° 29,4 ² 60 ° 51,6 ² 64 69 ° 49,8 ² 60 ° 58,2 ² 65 69 ° 55,3 ² 60 ° 59,6 ² 66 69 ° 55,8 ² 61 ° 00,0 ² 67 70 ° 01,6 ² 61 ° 04,2 ² 68 70 ° 07,5 ² 61 ° 08,1 ² 69 70 ° 08,8 ² 61 ° 08,8 ² 70 70 ° 13,4 ² 61 ° 10,6 ² 71 70 ° 33,1 ² 61 ° 17,4 ² 72 70 ° 35,6 ² 61 ° 20,6 ² 73 70 ° 48,2 ² 61 ° 37,9 ² 74 70 ° 51,8 ² 61 ° 42,7 ² 75 71 ° 12,1 ² 62 ° 09,1 ² 76 71 ° 18,9 ² 62 ° 17,5 ² 77 71 ° 25,9 ² 62 ° 25,5 ² 78 71 ° 29,4 ² 62 ° 29,3 ² 79 71 ° 31,8 ² 62 ° 32,0 ² 80 71 ° 32,9 ² 62 ° 33,5 ² 81 71 ° 44,7 ² 62 ° 49,6 ² 82 71 ° 47,3 ² 62 ° 53,1 ² 83 71 ° 52,9 ² 63 ° 03,9 ² 84 72 ° 01,7 ² 63 ° 21,1 ² 85 72 ° 06,4 ² 63 ° 30,9 ² 86 72 ° 11,0 ² 63 ° 41,0 ² 87 72 ° 24,8 ² 64 ° 13,2 ² 88 72 ° 30,5 ² 64 ° 26,1 ² 89 72 ° 36,3 ² 64 ° 38,8 ² 90 72 ° 43,7 ² 64 ° 54,3 ² 91 72 ° 45,7 ² 64 ° 58,4 ² 92 72 ° 47,7 ² 65 ° 00,9 ² 93 72 ° 50,8 ² 65 ° 07,6 ² 94 73 ° 18,5 ² 66 ° 08,3 ² 95 73 ° 25,9 ² 66 ° 25,3 ² 96 73 ° 31,1 ² 67 ° 15,1 ² 97 73 ° 36,5 ² 68 ° 05,5 ² 98 73 ° 37,9 ² 68 ° 12,3 ² 99 73 ° 41,7 ² 68 ° 29,4 ² 100 73 ° 46,1 ² 68 ° 48,5 ² 101 73 ° 46,7 ² 68 ° 51,1 ² 102 73 ° 52,3 ² 69 ° 11,3 ² 103 73 ° 57,6 ² 69 ° 31,5 ² 104 74 ° 02,2 ² 69 ° 50,3 ² 105 74 ° 02,6 ² 69 ° 52,0 ² 106 74 ° 06,1 ² 70 ° 06,6 ² 107 74 ° 07,5 ² 70 ° 12,5 ² 108 74 ° 10,0 ² 70 ° 23,1 ² 109 74 ° 12,5 ² 70 ° 33,7 ² 110 74 ° 24,0 ² 71 ° 25,7 ² 111 74 ° 28,6 ² 71 ° 45,8 ² 112 74 ° 44,2 ² 72 ° 53,0 ² 113 74 ° 50,6 ² 73 ° 02,8 ² 114 75 ° 00,0 ² 73 ° 16,3 ² 115 75 ° 05 ² 73 ° 30 ² and thence due north to the parallel of 78 ° 10 ² N; and bounded on the west by a line beginning at 61 ° 00 ² N 65 ° 00 ² W and extending in a north-westerly direction along a rhumb line to the coast of BafÃ¯ ¬ n Island at East Bluff (61 ° 55 ² N 66 ° 20 ² W); and thence in a northerly direction along the coast of BafÃ¯ ¬ n Island, Bylot Island, Devon Island and Ellesmere Island and following the meridian of 80 ° W in the waters between those islands to 78 ° 10 ² N; and bounded on the north by the parallel of 78 ° 10 ² N. 1.(b) Sub-area 0 is composed of two divisions: Division 0 A That portion of the sub-area lying to the north of the parallel of 66 ° 15 ² N; Division 0 B That portion of the sub-area lying to the south of the parallel of 66 ° 15 ² N. 2.(a) Sub-area 1 That portion of the Convention Area lying to the east of sub-area 0 and to the north and east of a rhumb line joining a point at 60 ° 12 ² N and 57 ° 13 ² W with a point at 52 ° 15 ² N and 42 ° 00 ² W. 2.(b) Sub-area 1 is composed of six divisions: Division 1A That portion of the sub-area lying north of the parallel of 68 ° 50 ² N (Qasigiannguit); Division 1B That portion of the sub-area lying between the parallel of 66 ° 15 ² N (approximately 5 nautical miles north of Umanarsugssuak) and the parallel of 68 ° 50 ² N (Qasigiannguit); Division 1C That portion of the sub-area lying between the parallel of 64 ° 15 ² N (approximately 4 nautical miles north of Nuuk) and the parallel of 66 ° 15 ² N (approximately 5 nautical miles north of Umanarsugssuak); Division 1D That portion of the sub-area lying between the parallel of 62 ° 30 ² N (Paamiut Glacier) and the parallel of 64 ° 15 ² N (approximately 4 nautical miles north of Nuuk), Division 1E That portion of the sub-area lying between the parallel of 60 ° 45 ² N (Cape Desolation) and the parallel of 62 ° 30 ² N (Paamiut Glacier); Division 1F That portion of the sub-area lying south of the parallel of 60 ° 45 ² N (Cape Desolation). 3.(a) Sub-area 2 That portion of the Convention Area lying to the east of the meridian of 64 ° 30 ² W in the area of Hudson Strait, to the south of sub-area 0, to the south and west of sub-area 1 and to the north of the parallel of 52 ° 15 ² N. 3.(b) Sub-area 2 is composed of three divisions: Division 2G That portion of the sub-area lying north of the parallel of 57 ° 40 ² N (Cape Mugford); Division 2H That portion of the sub-area lying between the parallel of 55 ° 20 ² N (Hopedale) and the parallel of 57 ° 40 ² N (Cape Mugford); Division 2J That portion of the sub-area lying south of the parallel of 55 ° 20 ² N (Hopedale). 4.(a) Sub-area 3 That portion of the Convention Area lying south of the parallel of 52 ° 15 ² N, and to the east of a line extending due north from Cape Bauld on the north coast of Newfoundland to 52 ° 15 ² N; to the north of the parallel of 39 ° 00 ² N; and to the east and north of a rhumb line commencing at 39 ° 00 ² N 50 ° 00 ² W and extending in a north-westerly direction to pass through a point at 43 ° 30 ² N 55 ° 00 ² W in the direction of a point at 47 ° 50 ² N 60 ° 00 ² W until it intersects a straight line connecting Cape Ray, 47 ° 37,0 ² N 59 ° 18,0 ² W on the coast of Newfoundland, with Cape North, 47 ° 02,0 ² N 60 ° 25,0 ² W on Cape Breton Island; thence in a north-easterly direction along said line to Cape Ray, 47 ° 37,0 ² N 59 ° 18,0 ² W. 4.(b) Sub-area 3 is composed of six divisions: Division 3K That portion of the sub-area lying north of the parallel of 49 ° 15 ² N (Cape Freels, Newfoundland); Division 3L That portion of the sub-area lying between the Newfoundland coast from Cape Freels to Cape St. Mary and a line described as follows: beginning at Cape Freels, thence due east to the meridian of 46 ° 30 ² W, thence due south to the parallel of 46 ° 00 ² N, thence due west to the meridian of 54 ° 30 ² W, thence along a rhumb line to Cape St. Mary, Newfoundland. Division 3M That portion of the sub-area lying south of the parallel of 49 ° 15 ² N and east of the meridian of 46 ° 30 ² W; Division 3N That portion of the sub-area lying south of the parallel of 46 ° 00 ² N and between the meridian of 46 ° 30 ² W and the meridian of 51 ° 00 ² W; Division 3O That portion of the sub-area lying south of the parallel of 46 ° 00 ² N and between the meridian of 51 ° 00 ² W and the meridian of 54 ° 30 ² W; Division 3P That portion of the sub-area lying south of the Newfoundland coast and west of a line from Cape St. Mary, Newfoundland to a point at 46 ° 00 ² N 54 ° 30 ² W, thence due south to a limit of the sub-area; Division 3P is divided into two subdivisions: 3Pn  North-western subdivision  That portion of division 3P lying north-west of a line extending from 47 ° 30,7 ² N 57 ° 43,2 ² W Newfoundland, approximately south-west to a point at 46 ° 50,7 ² N and 58 ° 49,0 ² W; 3Ps  South-eastern subdivision  That portion of division 3P lying south-east of the line defined for Subdivision 3Pn. 5.(a) Sub-area 4 That portion of the Convention Area lying north of the parallel of 39 ° 00 ² N, to the west of sub-area 3, and to the east of a line described as follows: beginning at the terminus of the international boundary between the United States of America and Canada in Grand Manan Channel, at a point at 44 ° 46 ² 35,346 ² ² N 66 ° 54 ² 11,253 ² ² W; thence due south to the parallel of 43 ° 50 ² N; thence due west to the meridian of 67 ° 24 ² 27,24 ² ² W; thence along a geodetic line in a south-westerly direction to a point at 42 ° 53 ² 14 ² ² N 67 ° 44 ² 35 ² ² W; thence along a geodetic line in a south-easterly direction to a point at 42 ° 31 ² 08 ² ² N 67 ° 28 ² 05 ² ² W; thence along a geodetic line to a point at 42 ° 20 ² N 67 ° 18 ² 13,15 ² ² W; thence due east to a point in 66 ° 00 ² W; thence along a rhumb line in a south-easterly direction to a point at 42 ° 00 ² N 65 ° 40 ² W and thence due south to the parallel of 39 ° 00 ² N. 5.(b) Sub-area 4 is composed of six divisions: Division 4R That portion of the sub-area lying between the coast of Newfoundland from Cape Bauld to Cape Ray and a line described as follows: beginning at Cape Bauld, thence due north to the parallel of 52 ° 15 ² N, thence due west to the Labrador coast, thence along the Labrador coast to the terminus of the Labrador-Quebec boundary, thence along a rhumb line in a south-westerly direction to a point at 49 ° 25 ² N 60 ° 00 ² W, thence due south to a point at 47 ° 50 ² N 60 ° 00 ² W, thence along a rhumb line in a south-easterly direction to the point at which the boundary of sub-area 3 intersects the straight line joining Cape North, Nova Scotia with Cape Ray, Newfoundland, thence to Cape Ray, Newfoundland; Division 4S That portion of the sub-area lying between the south coast of Quebec from the terminus of the Labrador Quebec boundary to Pte. des Monts and a line described as follows: beginning at Pte. des Monts, thence due east to a point at 49 ° 25 ² N 64 ° 40 ² W, thence along a rhumb line in an east-south-easterly direction to a point at 47 ° 50 ² N 60 ° 00 ² W, thence due north to a point at 49 ° 25 ² N 60 ° 00 ² W, thence along a rhumb line in a north-easterly direction to the terminus of the Labrador-Quebec boundary; Division 4T That portion of the sub-area lying between the coasts of Nova Scotia, New Brunswick and Quebec from Cape North to Pte. des Monts and a line described as follows: beginning at Pte. des Monts, thence due east to a point at 49 ° 25 ² N 64 ° 40 ² W, thence along a rhumb line in a south-easterly direction to a point at 47 ° 50 ² N 60 ° 00 ² W, thence along a rhumb line in a southerly direction to Cape North, Nova Scotia; Division 4V That portion of the sub-area lying between the coast of Nova Scotia between Cape North and Fourchu and a line described as follows: beginning at Fourchu, thence along a rhumb line in an easterly direction to a point at 45 ° 40 ² N 60 ° 00 ² W, thence due south along the meridian of 60 ° 00 ² W to the parallel of 44 ° 10 ² N, thence due east to the meridian of 59 ° 00 ² W, thence due south to the parallel of 39 ° 00 ² N, thence due east to a point where the boundary between sub-areas 3 and 4 meets the parallel of 39 ° 00 ² N, thence along the boundary between sub-areas 3 and 4 and a line continuing in a north-westerly direction to a point at 47 ° 50 ² N 60 ° 00 ² W, and thence along a rhumb line in a southerly direction to Cape North, Nova Scotia; Division 4V is divided into two subdivisions: 4Vn  Northern subdivision  That portion of division 4V lying north of the parallel of 45 ° 40 ² N; 4Vs  Southern subdivision  That portion of division 4V lying south of the parallel of 45 ° 40 ² N. Division 4W That portion of the sub-area lying between the coast of Nova Scotia from Halifax to Fourchu and a line described as follows: beginning at Fourchu, thence along a rhumb line in an easterly direction to a point at 45 ° 40 ² N 60 ° 00 ² W, thence due south along the meridian of 60 ° 00 ² W to the parallel of 44 ° 10 ² N, thence due east to the meridian of 59 ° 00 ² W, thence due south to the parallel of 39 ° 00 ² N, thence due west to the meridian of 63 ° 20 ² W, thence due north to a point on that meridian at 44 ° 20 ² N, thence along a rhumb line in a north-westerly direction to Halifax, Nova Scotia; Division 4X That portion of the sub-area lying between the western boundary of sub-area 4 and the coasts of New Brunswick and Nova Scotia from the terminus of the boundary between New Brunswick and Maine to Halifax, and a line described as follows: beginning at Halifax, thence along a rhumb line in a south-easterly direction to a point at 44 ° 20 ² N 63 ° 20 ² W, thence due south to the parallel of 39 ° 00 ² N, and thence due west to the meridian of 65 ° 40 ² W. 6.(a) Sub-area 5 That portion of the Convention Area lying to the west of the western boundary of sub-area 4, to the north of the parallel of 39 ° 00 ² N, and to the east of the meridian of 71 ° 40 ² W. 6.(b) Sub-area 5 is composed of two divisions: Division 5Y That portion of the sub-area lying between the coasts of Maine, New Hampshire and Massachusetts from the border between Maine and New Brunswick to 70 ° 00 ² W on Cape Cod (at approximately 42 ° N) and a line described as follows: beginning at a point on Cape Cod at 70 ° W (at approximately 42 ° N), thence due north to 42 ° 20 ² N, thence due east to 67 ° 18 ² 13,15 ² ² W at the boundary of sub-areas 4 and 5, and thence along that boundary to the boundary of Canada and the United States; Division 5Z That portion of the sub-area lying to the south and east of division 5Y. Division 5Z is divided into two subdivisions: an eastern subdivision and a western subdivision deÃ¯ ¬ ned as follows: 5Ze  Eastern subdivision  That portion of division 5Z lying east of the meridian of 70 ° 00 ² W; 5Zw  Western subdivision  That portion of division 5Z lying west of the meridian of 70 ° 00 ² W. 7.(a) Sub-area 6 That part of the Convention Area bounded by a line beginning at a point on the coast of Rhode Island at 71 ° 40 ² W, thence due south to 39 ° 00 ² N, thence due east to 42 ° 00 ² W, thence due south to 35 ° 00 ² N, thence due west to the coast of North America, thence northwards along the coast of North America to the point on Rhode Island at 71 ° 40 ² W. 7.(b) Sub-area 6 is composed of eight divisions: Division 6A That portion of the sub-area lying to the north of the parallel of 39 ° 00 ² N and to the west of sub-area 5; Division 6B That portion of the sub-area lying to the west of 70 ° 00 ² W, to the south of the parallel of 39 ° 00 ² N, and to the north and west of a line running westward along the parallel of 37 ° 00 ² N to 76 ° 00 ² W and thence due south to Cape Henry, Virginia; Division 6C That portion of the sub-area lying to the west of 70 ° 00 ² W and to the south of division 6B; Division 6D That portion of the sub-area lying to the east of divisions 6B and 6C and to the west of 65 ° 00 ² W; Division 6E That portion of the sub-area lying to the east of division 6D and to the west of 60 ° 00 ² W; Division 6F That portion of the sub-area lying to the east of division 6E and to the west of 55 ° 00 ² W; Division 6G That portion of the sub-area lying to the east of division 6F and to the west of 50 ° 00 ² W; Division 6H That portion of the sub-area lying to the east of division 6G and to the west of 42 ° 00 ² W. Annex II to the Convention Rules concerning the ad hoc panel procedure pursuant to Article XV 1. The Executive Secretary shall establish and maintain a list of experts who are willing and able to serve as panellists. Each Contracting Party shall be entitled to nominate up to five experts whose competence in the legal, scientific or technical aspects of fisheries covered by the Convention is established. The nominating Contracting Party shall provide information on relevant qualifications and experience of each of its nominees. 2. The Contracting Parties to the dispute shall notify the Executive Secretary of their intention to submit a dispute to an ad hoc panel. The notification shall be accompanied by a full description of the subject matter of the dispute as well as the grounds invoked by each Party. The Executive Secretary shall promptly transmit a copy of the notification to all Contracting Parties. 3. Where another Contracting Party wishes to become Party to a dispute, it may join the process of constituting a ad hoc panel, unless the original Parties to the dispute disagree. The Contracting Party wishing to become a party to the dispute should notify this intention within 15 days after having received the notification referred to in paragraph 2. 4. No sooner than 30 days and no later than 45 days after the notification referred to in paragraph 2, the Contracting Parties to the dispute shall notify the Executive Secretary of the constitution of the ad hoc panel, including the names of the panellists and the time schedule for its work. Unless the Parties agree otherwise, the following shall apply: (a) the ad hoc panel shall consist of three members; (b) the Contracting Parties to the dispute shall each select one panellist and agree on the third panellist; (c) the third panellist shall chair the ad hoc panel; (d) the third panellist shall not be a national of either Contracting Party to the dispute and shall not be of the same nationality as either of the first two panellists; and (e) in case of a dispute between more than two Contracting Parties, Contracting Parties to the dispute which are of the same interest shall select one panellist jointly. If the Parties to the dispute can not agree on the nomination of the third panellist, the President of the International Tribunal of the Law of the Sea shall make the appointment, unless the Contracting Parties to the dispute agree that the appointment be made by another person or a third State. The Executive Secretary shall promptly transmit a copy of the notification to all Contracting Parties. 5. Any Contracting Party, which is not a Party to the dispute, may attend all hearings of the ad hoc panel, make written and oral submissions to the ad hoc panel and receive the submissions of each Party to the dispute. 6. At the request of a Contracting Party to the dispute, or on its own initiative, the ad hoc panel may seek information and technical advice from any person or body that it deems appropriate, provided that the Parties to the dispute so agree. 7. Unless the Contracting Parties to the dispute otherwise agree, the ad hoc panel shall, within 90 days from the constitution of the ad hoc panel, make its report and recommendations referred to in Article XV paragraph 4 of the Convention. The report and recommendations shall be confined to the subject matter of the dispute and state the reasons on which they are based. The report and recommendations shall be communicated promptly, through the Executive Secretary, to all Contracting Parties. 8. The ad hoc panel shall aim at reaching a consensus in its conclusions. If this is not possible the ad hoc panel shall reach its conclusions by a majority of its members, who may not abstain from voting. 9. The ad hoc panel may adopt any rules of procedure, which it deems necessary to accelerate the proceedings. 10. Costs of the ad hoc panel shall be borne by the Contracting Parties to the dispute in equal parts. 11. In relation to the ad hoc panel established pursuant to Article XIV paragraphs 7 and 8, the Parties shall be deemed to be the Commission and the objecting Contracting Party and the provisions of this Annex shall apply, with the exceptions of paragraphs 3 and 4(e).